Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (United States Patent Publication No. US 2016/0041466 A1), hereinafter Deng.
5.	Regarding Claims 1-8, Deng teaches (Paragraphs [0028-0034]) a photochromic compound. Deng is silent as to the photoresist requiring a composition including any one of the additives selected from photoactive generators, cross-linking agents, quenchers, surfactants and sensitizers and thus a person of ordinary skill in the art would conclude that they are not present in the composition. Deng teaches (Paragraphs [0028-0034]) the photochromic compound comprises one or more photochromic moieties selected from azobenzene, stilbene, spiropyran, fulgide and diarylethene. Deng teaches (Paragraphs [0028-0034]) the photochromic compound has a molecular mass ranging from 300 to 15000 Da. Deng teaches (Paragraphs [0028-0034]) the photochromic compound is a polymer having pendant groups comprising an azobenzene or stilbene moiety. Deng teaches (Paragraphs [0028-0034]) the polymer is selected from a poly(Disperse Red 1 methacrylate), a poly[ 1-[4-(3-carboxy-4-hydroxyphenylazo)- benzenesulfonamido]-1,2-ethanediyl], and a poly(N-acryloyl-phenylalanine benzyl-ester-co-acryloyloxyethyl-dimethylamino) quaternized with 4-chloromethyl- phenylcarbamoyloxymethylstilbene. Deng teaches (Paragraphs [0005-0020]) a structure comprising the photoresist over a substrate.
6.	Regarding Claims 9-11 and 13-19, Deng teaches (Claim 16) covering the substrate with a photoresist. Deng teaches (Paragraphs [0003 and 0068-0075]) exposing the photoresist to an extreme ultraviolet or electron-beam lithographic pattern, the lithographic pattern defining an exposed portion of the photoresist and an unexposed portion of the photoresist. Deng teaches (Claim 16) developing a patterned photoresist by contacting the developing solvent with the photoresist. Deng teaches (Claim 16) coating the substrate with a mixture comprising a photochromic compound. Deng teaches (Paragraphs [0005-0020]) the mixture comprising the photochromic compound consists of the photochromic compound dispersed in a solvent. Deng teaches (Paragraphs [0003 and 0068-0075]) dissolving the exposed portion of the photoresist or dissolving the unexposed portion of the photoresist. Deng is silent as to the photoresist requiring a composition including any one of the additives selected from photoactive generators, cross-linking agents, quenchers, surfactants and sensitizers and thus a person of ordinary skill in the art would conclude that they are not present in the composition. Deng teaches (Paragraphs [0028-0034]) the photoresist consists of the photochromic compound. Deng teaches (Paragraphs [0028-0034]) the photochromic compound comprises one or more photochromic moieties selected from azobenzene, stilbene, spiropyran, fulgide and diarylethene. Deng teaches (Paragraphs [0028-0034]) the photochromic compound has a molecular mass ranging from 300 to 15000 Da. Deng teaches (Paragraphs [0042-0046]) the photochromic compound is a polymer having pendant groups comprising an azobenzene or stilbene moiety. Deng teaches (Paragraphs [0028-0034]) the polymer is selected from a poly(Disperse Red 1 methacrylate), a poly[ 1-[4-(3-carboxy-4-hydroxyphenylazo)- benzenesulfonamido]-1,2-ethanediyl], and a poly(N-acryloyl-phenyl-alanine benzyl-ester-co-acryloyloxyethyl-dimethylamino) quaternized with 4-chloromethyl- phenylcarbamoyloxymethylstilbene.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (United States Patent Publication No. US 2016/0041466 A1), hereinafter Deng, and in view of Ober et al. (United States Patent Publication No. US 2014/0370442 A1), hereinafter Ober.
10.	Regarding Claim 12, Deng teaches all limitations of Claim 1 of the present application above. However, Deng fails to explicitly teach the lithographic pattern comprises a feature having a size of 50 nm or less.
11.	Ober teaches (Paragraph [0026]) the lithographic pattern comprises a feature having a size of 50 nm or less. Ober teaches (Paragraph [0003]) the lithographic pattern comprises a feature having a size of 50 nm or less are needed for emerging fabricated devices.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Ober to comprise a lithographic pattern which comprises a feature having a size of 50 nm or less. Doing so would allow for the fabrication of emerging devices, as recognized by Ober.

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/04/2022